   Case 2:20-mj-13551-LDW Document 1 Filed 12/10/20 Page 1 of 3 PageID: 1




                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


UNITED STATES OF AMERICA               : CRIMINAL COMPLAINT
                                       :
       v.                              : Honorable Leda Dunn Wettre
                                       :
GLEN TURNER                            : Mag. No. 20-13551
                                       :


       I, Cyril Pereira, the undersigned complainant being duly sworn, state the
following is true and correct to the best of my knowledge and belief:

                             SEE ATTACHMENT A

     I further state that I am a Task Force Officer with the Drug Enforcement
Administration and that this complaint is based on the following facts:

                             SEE ATTACHMENT B

                                 s/ Cyril Pereira
                         ___________________________________________________
                         Cyril Pereira, Special Agent
                         Bureau of Alcohol, Tobacco, Firearms, and Explosives


Special Agent Pereira attested to this Complaint by
telephone pursuant to F.R.C.P. 4.1


December 10, 2020                           at    District of New Jersey
Date                                              County and State


HONORABLE LEDA DUNN WETTRE                        _____________________________
UNITED STATES MAGISTRATE JUDGE                    Signature of Judicial Officer
   Case 2:20-mj-13551-LDW Document 1 Filed 12/10/20 Page 2 of 3 PageID: 2




                               ATTACHMENT A

                                 COUNT ONE
        (Conspiracy to Distribute and Possess with Intent to Distribute
                              Methamphetamine)

      From at least in or around November 2020 through on or about
December 10, 2020, in the District of New Jersey and elsewhere, the
defendant,

                                GLEN TURNER,

did knowingly and intentionally conspire and agree with others to distribute and
possess with intent to distribute 50 grams or more of methamphetamine, its
salts, isomers, or salts of its isomers, contrary to Title 21, United States Code,
Sections 841(a)(1) and 841(b)(1)(A).

      In violation of Title 21, United States Code, Section 846.
   Case 2:20-mj-13551-LDW Document 1 Filed 12/10/20 Page 3 of 3 PageID: 3




                               ATTACHMENT B

      I, Cyril Pereira, am a Special Agent with the Bureau of Alcohol, Tobacco,
Firearms, and Explosives (“ATF”). I am fully familiar with the facts set forth
herein based on my own investigation, my conversations with other law
enforcement officers, and my review of reports, documents, and photographs of
the evidence. Where statements of others are related herein, t hey are related in
substance and part. Because this Complaint is being submitted for a limited
purpose, I have not set forth each and every fact that I know concerning this
investigation. Where I assert that an event took place on a particular date, I
am asserting that it took place on or about the date alleged.

       1.    Law enforcement has been investigating the Pagan’s Motorcycle
Club—an Outlaw Motorcycle Gang that operates in New Jersey, Pennsylvania,
and elsewhere (the “Pagans”). During the investigation, law enforcement
learned that Glen Turner (“TURNER”) is a member of the Pagans who
distributes methamphetamine.

      2.     Through the use of investigative techniques including, but not
limited to, physical and fixed surveillance and the substance of lawfully
intercepted communications, law enforcement learned that TURNER conspired
and agreed with at least one co-conspirator to distribute methamphetamine, in
excess of 50 grams, in the State of New Jersey.

      3.   Based on information acquired during the investigation, law
enforcement obtained a warrant to search TURNER’s residence on or about
December 8, 2020.

       4.     During the search of TURNER’s residence on or about December
10, 2020, law enforcement recovered, among other items, approximately four
hundred and fifty (450) grams of a substance that field-tested presumptively
positive for the presence of methamphetamine.
